Exhibit 10.1

BB&T Florida Unilateral Letter Renewal

December 23, 2010

The Goldfield Corp.

1684 West Hibiscus Blvd

Melbourne, Fl 32901

 

Re:    Account:    9660933082    Note Number:    00002

Dear Steve:

Your loan with BB&T will mature on December 28, 2010. At this time, we are
waiting for the following documentation and information in order to complete our
decision to renew this credit facility:

Attorney Opinion Letter

This loan was closed outside the state of Florida in order to save on
Documentary Stamp Taxes that would otherwise have been due. In order to avoid
the necessity of traveling outside the state for a short-term renewal while we
are waiting for this documentation, BB&T will grant you an extension on the
maturity on this credit facility for an additional 30 days. Your note will now
be due and payable in full on January 27, 2011. All other terms and conditions
of the note will remain unchanged. Please continue to make your regular monthly
payment under the note. By making this extension, BB&T is not waiving any
default and is not waiving, modifying or extending any other term or condition
of the note or any other loan document. In order to maintain the tax nature of
the note, please do not sign or return this letter to BB&T.

 

Sincerely yours, BRANCH BANKING AND TRUST COMPANY /s/ Debra Pavlakos Debra
Pavlakos Senior Vice President

 

1797FL

   Unilateral Letter Renewal template